      Case 1:18-cv-02981-LAK-DCF Document 50 Filed 12/10/18 Page 1 of 1




                                                                             December 10th , 2018

Via CM/ECF

United States District Court,
Southern District of New York
Hon. Debra C. Freeman
500 Pearl Street, Courtroom 17A
New York, NY 10007


       Re:     Letter Motion: Request for Settlement Conference
               Take-Two Interactive Software, Inc. v. Cameron, et al.
               S.D.N.Y. Case No. 18-cv-02981 (LAK-DCF)
               Client File No. 10203-A


Dear Judge Freeman:

    I hope this finds you well. Please be advised that this firm represents co-defendant ERIK
CAMERON (hereinafter, “Cameron”) in the above-captioned matter.

         As a threshold matter, I write on consent of counsel for plaintiff TAKE-TWO
INTERACTIVE SOFTWARE, INC. (hereinafter, “Plaintiff”), and in furtherance of the three (3)
Status Reports e- filed to this Court on September 28th , 2018, October 22nd, 2018, and November
29th , 2018. (ECF Dkt. 45, 47, 49).

        Unfortunately, settlement negotiations by and between Plaintiff and Cameron have
reached an impasse as to the only remaining issue, precluding a negotiated resolution to this
matter. However, pursuant to Rule IV of Your Honor’s Individual Practices, Cameron and
Plaintiff respectfully request a Settlement Conference on any date and time that is convenient for
Your Honor and all parties hereto.

       Best regards,

       /s/ ZACHARY G. MEYER, ESQ.
       e: zachary@ssm.law
       t: (212) 480-4357


via CM/ECF:            Counsel for Plaintiff Take-Two Interactive Software, Inc.
                       Co-Defendant Christopher Pei


                                                1
